Citation Nr: 1606863	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-15 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial 50 percent disability rating for posttraumatic stress disorder (PTSD), from January 22, 2009, to December 16, 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection and assigned an initial 30 percent disability rating for PTSD, effective January 22, 2009.  A December 2014 decision from a DRO then assigned a 50 percent disability rating, effective December 17, 2014.

The Veteran testified before the undersigned Veterans Law Judge during a November 2015 videoconference hearing.  At his hearing, he clarified that he was satisfied with the 50 percent rating assigned for his PTSD from December 17, 2014, forward.  He further clarified that he was seeking a 50 percent rating for his PTSD prior to December 17, 2014, and that a grant of such would satisfy his appeal.  Thus, the issue on appeal has been recharacterized, as reflected on the title page.


FINDING OF FACT

Prior to December 17, 2014, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent for PTSD from January 22, 2009, to December 16, 2014, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

During the Veteran's November 2015 videoconference hearing, the Veteran and his representative clarified that the Veteran was seeking a 50 percent rating for his PTSD prior to December 17, 2014, and that a grant of such would satisfy his appeal.  See Transcript of Record at 2, 6.  Because the Veteran limited his appeal to a 50 percent rating, see AB v. Brown, 6 Vet. App. 35, 38 (1993), which the Board has granted, discussions of VA's duties to notify and assist are not necessary.  This decision is a complete grant of the benefits sought on appeal.  

The Veteran contends he is entitled to a 50 percent disability rating for PTSD prior to December 17, 2014, because he had the symptoms noted in his December 2014 VA examination throughout the entire period on appeal.  See Transcript of Record at 5.  

Disability evaluations are governed by VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).  

When assigning a disability rating, the Board must consider the potential application of any applicable regulation governing VA benefits, whether or not raised by the veteran, as well as the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  During an evaluation, the symptomatology of a service-connected disability is compared with criteria in the Rating Schedule and a percentage rating is assigned.  38 C.F.R., Part 4.  If there is a question as to which percentage rating should apply, the higher one will be assigned if the disability picture more nearly approximates the required criteria for that rating.  38 C.F.R. § 4.7.  But see Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that 38 C.F.R. § 4.7 does not apply where a diagnostic code consists of successive, cumulative criteria and the criteria for the higher rating are joined by "and" because "there is no question as to which evaluation shall be applied when a veteran does not satisfy all of the required criteria of the higher rating but does satisfy all of the criteria of the lower rating").

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Illnesses.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  A 30 percent rating applies if the veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  A 50 percent rating applies if the veteran has occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

Under 38 C.F.R. § 4.126(a), an evaluation of a mental disorder must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The assigned rating should be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  While the evaluation should consider the extent of social impairment, a rating should not be assigned based solely on social impairment.  38 C.F.R. § 4.126(b).  Further, the list of symptoms within the criteria for each rating is not exhaustive, so the impact of other symptoms particular to a veteran or a disorder on occupational and social functioning should also be considered.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).



Here, the Board finds that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity, from January 22, 2009 to December 16, 2014.  

Regarding social impairment, the Veteran reported difficulty with authority and chain of command, being psychologically aggressive with others, irritability and outbursts of anger, feeling estranged or distant from even his wife, difficulty being in groups, and difficulty establishing and maintaining effective work and social relationships.  He also reported decreased interest in leisure activities and participation in local VFW events and demonstrated a constricted affect, poor social interaction, and impaired impulse control and irritability.  See August, September, and October 2010 Dr. Harrison (zero tolerance of authority and chain of command, at times getting overly aggressive, being irritable, which affected him at home and at work); May 2011 Dr. Harrison Letter (Veteran complained of inability to establish long-term and fruitful relationships, not being able to relate to others, feeling numb and disconnected; survivor's guilt, hypervigilance, irritability, intrusive thoughts, and depression, which make him suspicious of everyone and too paranoid to gather in large groups); November 2011 Dr. Harrison (increased psychological aggression-drove someone to tears); March, April, May, and June 2012 Dr. Harrison (estranged from most of family; violent urges and anger issues; inability to bond with non-service people); October and November 2013 Dr. Harrison (not knowing how to not stay angry; feeling lost and confused); December 2013 VA Nutrition Treatment Records (reporting going out to eat one time per week with spouse, playing golf); August 2014 Dr. Harrison (only one social relationship, with spouse; no longer volunteering at VFW because became angry when it seemed like he did all the work alone).

Regarding occupational impairment, the Veteran was retired for the majority of the relevant period; however, he reported reduced reliability and productivity around the home and regarding his leisure activities due to chronic sleep impairment, disturbances of motivation and mood, decreased interest or pleasure in doing things, avoidance, hypervigilance, hyperarousal, an exaggerated startle response, distressing intrusive thoughts, flashbacks, panic attacks, survivor's guilt, paranoia and suspicion, a pessimistic worldview, difficulty concentrating, depressed mood, and difficulty adapting to stressful circumstances-in particular, his retirement.  See March, April, May, and June 2010 Dr. Harrison (difficulty falling and staying asleep, feeling run down during the day, not being able to stop worrying); December 2010 and January, March and April 2011 Dr. Harrison (trying to stay busy to avoid panic attacks, feeling anxious, feeling sense of impending doom, feeling unable to control emotions and reactions, waking up at night, having bad dreams); May 2011 Dr. Harrison Letter (noting complaints of sleep disturbance); August and September 2011 Dr. Harrison (no will to do things, but doing volunteer work; feeling worse since starting counseling); January 2012 Dr. Harrison (lost interest in everything, doing nothing, sleeping, and watching television); March, April, May, and June 2012 Dr. Harrison (nightmares and sleep disturbance); April, May, and June 2013 Dr. Harrison (difficulty falling and staying asleep, waking up to patrol house, unable to let guard down; daily intrusive thoughts-does not want to be himself anymore); January 2012 Dr. Harrison (lost interest in everything, doing nothing, sleeping, and watching television; emotionally distant from wife); October and November 2013 Dr. Harrison (reporting bad dreams, not sleeping, getting worse; not having serious connection with wife; not knowing how to not stay angry, feeling lost and confused); December 2013 VA Nutrition Treatment Records (reporting not sleeping well due to nightmares);  June 2014 Dr. Harrison (reporting inability to motivate during past 8-10 weeks, losing interest, increasing frustration; does nothing, not even watching television); July 2014 Dr. Harrison Letter (symptoms have exacerbated from May 2009 forward; he is more anxious, hypervigilant, irritable, has more bouts of depression, and isolates more); August 2014 Dr. Harrison (unhappy with life, no sense of purpose due to retirement, no pleasure in doing things, no interests, no sense of accomplishment; sits on couch all day; mad at self for inability to get motivated to do things he wants to do like chores, feeling out of control).


Consequently, the preponderance of the evidence weighs in favor of assigning a disability rating of 50 percent for PTSD prior December 17, 2014.  As noted above, this is a complete grant of the benefits sought on appeal by the Veteran.  



ORDER

Entitlement to an initial disability rating of 50 percent for PTSD from January 22, 2009 to December 16, 2014, is granted, subject to the regulations governing the payment of monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


